DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-6, 8, 13-15, 17, and 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally claimed invention and the newly submitted clams are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design where the originally claimed invention specifically includes PVDC in the laminate (see instant claims 6, 7, 17 and 29) and the newly submitted claims specifically excludes PVDC.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-6, 8, 13-15, 17, and 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9-11, 16, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster et al. (US Pub. 2011/0210037 A1) in view of Crawford et al. (US Pub. 2006/0287479 A1) and Ramalingam et al. (US 4,883,694).
The term “hot liquid dosage fillable” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed laminate and the term "hot liquid dosage fillable" merely states the intended use for laminate with no additional limitations imposed on the structure. 
Muenster discloses a deep-drawn multi-layer film having low water vapor permeability and oxygen permeability suitable for blister packaging (abstract) and includes a three or four layer film comprising a first layer of PVC or polyester (thermostable film), an optional second layer of polyvinylidene chloride, a third layer of polychlorofluoroethylene (hereafter “PCTFE”) (barrier layer), and a fourth layer of polyvinyl chloride or polyvinylidene chloride (slip film) ([0014]-[0018] and [0026], layers are PVC/PCTFE/PVDC or PVC/PVDC/PCTFE/PVC where the PVC layers may be replaced with polyester). The multilayer further includes one or more adhesive layers between any two layers (first and second adhesive layers) ([0028]).
Muenster discloses a polyester film layer but does not disclose the polyester being thermostable.
Crawford discloses polyesters with high glass transition temperatures made of 2,2,4,4-tetramethyl-1,3-cyclobutanediol that may be manufactured into article such as a thermoformed article (abstract, [0002], and [0128]) where the polyesters have a glass transition temperature of 110 to 160 degrees C (thermostable) ([0062]).
It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyester in Muenster should be made of a polyester with a glass transition temperature of 110 to 160 degrees C where the polyester comprises 2,2,4,4-tetramethyl-1,3-cyclobutanediol as taught in Crawford to have a layer that has at least two of the following properties toughness, high glass transition temperature, high impact strength, hydrolytic stability, chemical resistance, long crystallization half-times, low ductile to brittle transition temperatures, good color and clarity, lower density, and thermoformability (Crawford, [0007]-[0008] and see Muenster, [0046] and [0048] which discloses the desire for thermoformable packaging).
Muenster does not specifically disclose the adhesive consisting of a polyurethane specifically one of the listed polyurethanes and 12.8 to 15 wt% epoxy crosslinker where the coating amount is 1.5 to 14 g/m2 or 4.5 to 14 g/m2.
Ramalingam discloses polyurethanes used as adhesives for flexible packages including reportable pouches (abstract) comprising a poly-ether based polyurethane (col. 5, lines 7-10 and col. 6, lines 39-41) which is combined with up to 15% by weight epoxy crosslinker (col. 5, line 64 to col. 6, line 1 and col. 6, lines 42-43).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the adhesive in Muenster should be the polyether based polyurethane adhesive with the epoxy crosslinker taught in Ramalingam to have an adhesive that is highly efficient for use with a variety of films, forms adhesive bonds capable of withstanding severe conditions of temperature and pressure, requires shorter processing time, and has excellent adhesion to a variety of films (col. 2, lines 45-60).

Claim(s) 12 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenster in view of Crawford and Ramalingam as applied to claim 11 above, and further in view of Rolando et al. (US 5,532,058).
Muenster in view of Crawford and Ramalingam discloses the laminate of claim 11 as discussed above.
Muenster does not specifically disclose the adhesive coated in an amount of 1.5 to 14 g/m2 or 4.5 to 14 g/m2.
Rolando discloses improved bonded properties of dry-laminated flexible substrates for polymers comprising a polyurethane (abstract) where the polyurethane includes polyether-based polyurethane (col. 3, lines 38-40, col. 4, lines 13-17, and 23-42). The amount of adhesive used to bind packaging laminate materials is 0.5 to 4.0 lbs per 3000 ft2 which is about 0.83 to 6.35 g/m2 (col. 7, lines 34-37). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyurethane adhesive in Muenster in view of Crawford and Ramalingam should be coated in the amount of 0.5 to 4.0 lbs per 3000 ft2  as taught in Rolando a conventionally known typical amount of adhesive for flexible film laminate applications (Rolando, col. 7, lines 35-37).

Response to Arguments
Applicant’s arguments, see pages 14-17, filed 11/2/2022, with respect to the rejection(s) of claim(s) 7, 9-12, 16, and 29-30 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muenster in view of Crawford and Ramalingam; and Muenster in view of Crawford, Ramalingam, and Rolando.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783